[Cite as State ex rel. Bell v. Madison Cty. Bd. of Commrs., 128 Ohio St. 3d 357, 2011-Ohio-
527.]




    THE STATE EX REL. BELL, APPELLANT, v. MADISON COUNTY BOARD OF
                        COMMISSIONERS ET AL., APPELLEES.
            [Cite as State ex rel. Bell v. Madison Cty. Bd. of Commrs.,
                       128 Ohio St. 3d 357, 2011-Ohio-527.]
Mandamus — Petition seeking order compelling county board of commissioners
        to comply with R.C. 163.01 to 163.02 in taking of real property rights and
        to comply with consent agreement — Adequate remedies at law exist in
        civil actions — Writ denied.
  (No. 2010-1525 — Submitted February 2, 2011 — Decided February 9, 2011.)
  APPEAL from the Court of Appeals for Madison County, No. CA2010-04-010.
                                __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Greg A. Bell, for a writ of mandamus ordering appellee
Madison County Board of Commissioners to comply with R.C. 163.01 and
163.02 to provide him with due process in the taking of his real property rights
and to comply with a consent agreement.
        {¶ 2} “Mandamus will not issue if there is a plain and adequate remedy
in the ordinary course of law.” State ex rel. McClaran v. Ontario, 119 Ohio St. 3d
105, 2008-Ohio-3867, 892 N.E.2d 440, ¶ 15; R.C. 2731.05. Bell had adequate
remedies at law by way of the civil actions and appeals he has already pursued.
See, e.g., Madison Cty. Bd. of Commrs. v. Bell, Madison C.P. No. 2003CV-02-
071, affirmed in Madison Cty. Bd. of Commrs. v. Bell, Madison App. No.
CA2005-09-036, 2007-Ohio-1373, appeal not accepted, Madison Cty. Bd. of
Commrs. v. Bell, 114 Ohio St. 3d 1512, 2007-Ohio-4285, 872 N.E.2d 953; Bell v.
Nichols, Franklin C.P. No. 2008-CVH04-6427, affirmed in Bell v. Nichols,
Franklin App. No. 09AP-438, 2009-Ohio-4851.
       {¶ 3} Moreover, the mere fact that Bell has already unsuccessfully
invoked some of these alternate remedies does not thereby entitle him to the
requested extraordinary relief in mandamus. See State ex rel. Agosto v. Cuyahoga
Cty. Court of Common Pleas, 119 Ohio St. 3d 366, 2008-Ohio-4607, 894 N.E.2d
314, ¶ 12; State ex rel. Dreamer v. Mason, 115 Ohio St. 3d 190, 2007-Ohio-4789,
874 N.E.2d 510, ¶ 13.
                                                             Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
       Phillip Wayne Cramer, for appellant.
       Onda, LaBuhn, Rankin & Boggs Co., L.P.A., and Timothy S. Rankin, for
appellee Madison County Board of Commissioners.
                          ______________________




                                       2